Order, Family Court, New York County (Sara P Schechter, J.), entered on or about May 2, 2007, which, to the extent appealed from, after a fact-finding hearing wherein it was determined that respondent father had permanently neglected the child, terminated his parental rights to the child and transferred custody and guardianship to the New York City Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Permanent neglect may be found where a parent fails to ac*253knowledge the problem that led to foster care placement in the first place (Matter of Violeta P., 45 AD3d 352 [2007]). Notwithstanding respondent’s completion of classes in parenting skills and anger management, there was clear and convincing evidence he had failed to plan for his child’s future (see Social Services Law § 384-b [7]). The determination as to the child’s best interests, in furtherance of finding him a permanent home, was supported by a preponderance of the evidence that his needs are being met by the foster family with whom he has lived most of his life, and which has adopted two of his siblings and desires to adopt him as well (Matter of Arriola Nicole S., 45 AD3d 407 [2007]). Concur—Lippman, P.J., Tom, Williams and Acosta, JJ.